Decided July 6, 1929.
By reason of his conviction of an offense against the banking laws of the United States, in the district court of the United States for the district of Montana, Julius C. Peters was, on the twenty-fifth day of April, 1925, removed from his office as an attorney and counselor at law in this state and his name was stricken from the roll. (In re Peters, 73 Mont. 284,235 P. 772.)
Mr. Peters has presented an application to the court, duly verified, and properly supported by the affidavits of reputable attorneys, asking that he be reinstated as a member of the bar of this state. The court deems the application and the showing made in support thereof sufficient to warrant the reinstatement of Mr. Peters and orders that upon his taking the required oath of office he be fully restored to all the rights and privileges of an attorney and counselor of this court, and that his name be added to the roll of attorneys and counselors of this state.